Citation Nr: 1540413	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).   

2.  Entitlement to an effective date prior to August 19, 2010 for the grant of service connection for right knee subluxation, to include on the basis of clear and unmistakable error  

3.  Entitlement to an effective date prior to August 19, 2010 for the grant of service connection for left knee subluxation, to include on the basis of clear and unmistakable error

4.  Entitlement to an effective date prior to August 19, 2010 for the assignment of a 10 percent rating for right knee strain, to include on the basis of clear and unmistakable error  

5.  Entitlement to an effective date prior to August 19, 2010 for the assignment of a 10 percent rating for left knee strain, to include on the basis of clear and unmistakable error.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In addition to the issues on appeal listed above, the Veteran also initially appealed the initial 50% rating assigned for his service-connected PTSD.  However, in an April 2013 rating decision, the RO granted a total, 100 percent rating for the PTSD effective April 20, 2009, the effective date of the initial award of service connection for this disability.  As this represents a total grant of the benefit sought (i.e. the higher rating), this issue is no longer on appeal.   


FINDINGS OF FACT

1.  Service connection for PTSD was granted based on a claim received by the RO on April 20, 2009; there are no earlier pending claims of record for this disability.  


2.  Service connection for bilateral knee subluxation was granted based on a claim received by the RO on August 19, 2010; there are no earlier pending claims of record for this disability.  

3.  The claim received on August 19, 2010 was also construed as a claim for increase for the Veteran's service-connected bilateral knee strain; there are no earlier pending claims of record for increase for this disability and it is not factually ascertainable that this disability increased in severity during the year prior to this date. 


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to April 20, 2009 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

2.  The criteria for an effective date prior to August 19, 2010 for the grant of service connection for bilateral knee subluxation have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

3.  The criteria for an effective prior to August 19, 2010 have not been met for the grant of 10 percent disability ratings for right and left knee sprain.  38 U.S.C.A.  §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

In the April 2011 rating decision, the RO granted service connection for PTSD and assigned a 50% rating effective April 20, 2009, the date the Veteran's claim for service connection for the disability was received.  The RO also granted service connection for right and left knee subluxation effective August 19, 2010, the date the claim for these disabilities was received.  Additionally, the RO granted increased, 10 percent ratings for the Veteran's already service connected right and left knee strains (the right knee strain is also characterized as right knee patellofemoral syndrome).  The Veteran seeks earlier effective dates.

Under the controlling law, the effective date for an award of service connection is date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   A review of the record does not show any pending claims for service connection for PTSD or other psychiatric disability prior to the claim received on April 20, 2009.  See 38 C.F.R. § 3.160(c), indicating that a pending claim is an application, formal or informal, which has not been finally adjudicated.  In this regard, service connection for PTSD was denied by an initial March 1999 rating decision and reopening of the claim was denied by February 2003 and January 2005 rating decisions.  The Veteran did not appeal these decisions and they became final.  38 U.S.C.A. § 7105.  Subsequent to the last final denial in January 2005, there are no communications of record prior to the April 20, 2009 claim that can be construed as a formal or informal claim for service connection for psychiatric disability, to include PTSD.  

There are also no any pending claims for service connection for right or left knee disability prior to August 19, 2010.  Consequently, as the effective date for an award of service connection is the date the claim is received or the date entitlement arose, whichever is later, the Board has no basis for awarding an effective date earlier than April 20, 2009 for the award of service connection for PTSD or an effective date earlier than August 19, 2010 for the award of service connection for right or left knee subluxation.  38 C.F.R. § 3.400.   

Regarding a potential earlier effective date for the increased ratings, the effective date for such an increase is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claims for increase for his right and left knee strain were received on August 19, 2010 (i.e. the Veteran's claim for service connection for bilateral knee disability received on that date was also construed as a claim for increase for his already service-connected bilateral knee strain).  As noted by the April 2011 rating decision, the increased, 10 percent rating was awarded for each knee based on a January 2011 QTC examination finding of painful but otherwise noncompensable limitation of motion in each knee.  Within a year prior to August 19, 2010, there is no lay or medical evidence of record indicating the presence of such painful motion of either knee or otherwise indicating that either knee had undergone an increase in severity.  Thus, it is not factually ascertainable that the Veteran's right or left knee strain had increased in severity during the year prior to August 19, 2010.  Accordingly, an effective date earlier than August 19, 2010 for the assignment of the higher, 10 percent ratings is not warranted.  38 C.F.R. § 3.400(o)(2).

Regarding the claims more broadly, the Veteran has noted that he had filed an earlier claim for bilateral knee disability that was adjudicated by an August 1995 rating decision, which granted service connection for left and right knee strain but assigned only noncompensable ratings for these disabilities.  

Notably, the Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105.  His prior claims for service connection for PTSD were also all subject to final denial. However, he appears to be arguing that because some other service-connection claims were denied by the August 1995 decision as not well-grounded, VA was required in the April 2011 decision to decide his claims as if the prior August 1995 final decision never happened.   He appears to base this argument on the Veterans Claims Assistance Act (VCAA) of 2000 coming in to effect subsequent to the August 1995 decision and has also couched this claim as one for clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a).     

Notably, the VCAA only directed that VA readjudicate claims that had been denied under "well-grounded claims" theory, as though the denials or dismissals had never happened, if the denials/dismissals became final between July 14, 1999 and November 9, 2000 and if a request or motion was made not later than two years after November 9, 2000.  See 38 U.S.C.A. § 5107, Notes (citing Pub. L. 106-475, 
§ 7, Nov. 9, 2000, 114 Stat. 2099).  

In this case, neither the timing of the prior denial of the claims as not well-grounded, (which actually do not include any of the disabilities subject to the instant claims), nor the timing of the Veteran's instant claims meets these criteria.  

Thus, while the Board understands the Veteran's concerns, this provision does not apply and cannot form the basis for assignment of any earlier effective date.  Id.  Accordingly, the RO's non-application of this provision was correct and was not CUE.  See 38 C.F.R. § 3.105(a); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).    
    
The Veteran also appears to be arguing that an earlier effective date should be warranted based on receipt of pertinent but previously unreceived service treatment records.  See 38 C.F.R. § 3.156(c) (indicating that an award based on such newly received service treatment records will be the date entitlement arose or the date VA received the previously denied claim).  However, in the instant case, there is no indication from the record of any later receipt of pertinent service treatment records.  Instead, the record indicates that all pertinent service treatment records had already been received at the time of the August 1995 rating decision.  Accordingly, the Board may not award an earlier effective date on this basis.  Id.   

Additionally, the Veteran generally appears to be arguing that the August 1995 rating decision should be revised due to clear and unmistakable error (CUE) made in assigning noncompensable ratings for each knee.  He appears to contend that because the RO did not properly apply the criteria for awarding presumptive service connection for the bilateral knees, he was granted noncompensable rather than compensable, 10 percent ratings for each knee.  He also appears to assert that a VA examination prior to the August 1995 decision (presumably the January 1995 general medical examination) erroneously found that all knee functions were normal.  

The Board notes that the contention concerning the error in the VA examination constitutes an allegation of a failure of the duty to assist (i.e. provision of an inadequate examination), which cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Also, in regard to potential misapplication of the presumptive provision, the January 1995 VA examination did not note any pain on knee motion; did not find that flexion or extension of either knee was limited to a compensable degree; and simply diagnosed the Veteran with bilateral knee aches.  Thus, there was a reasonable basis in the record for the RO to conclude, under the applicable law, including the applicable presumptive provision, that noncompensable ratings were warranted for each knee.  Accordingly, this finding may not be considered undebatably erroneous and cannot constitute CUE.  Russell, 3 Vet. App. 310, 313-14 (1992)).    

In sum, because all effective dates assigned correspond to the date the Veteran's underlying claims were received; because there are no earlier pending claims of record pertaining to these disabilities; because  it is not factually ascertainable that the Veteran had painful but otherwise noncompensable limitation of motion of either knee or any other knee pathology that might warrant a compensable rating within one year prior to August 19, 2010; and because earlier effective dates for the awards of service connection for bilateral knee subluxation and for the increased, 10 percent ratings for strain of each knee are not warranted on the basis of CUE or any other theory of entitlement, the Veteran's claims must be denied.   

II.  Due Process

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The Board is aware that the AOJ has not explicitly adjudicated a request for revision of the August 1995 or April 2010 decisions.  This is not prejudicial to the Veteran.  He has been clear in his arguments.  Remanding now for the agency of original jurisdiction (AOJ) to issue a decision specifically addressing revision of these decisions would serve no useful purpose and would only unnecessarily delay this case.  Both the AOJ and the Veteran are aware of the arguments regarding these decisions.  No further action is required prior to the Board issuing its decision. 
ORDER

Entitlement to an effective date prior to April 20, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to an effective date prior to August 19, 2010 for the grant of service connection for right knee subluxation, to include on the basis of clear and unmistakable error, is denied.    

Entitlement to an effective date prior to August 19, 2010 for the grant of service connection for left knee subluxation, to include on the basis of clear and unmistakable error, is denied.  

Entitlement to an effective date prior to August 19, 2010 for the assignment of a 10 percent rating for right knee strain, to include on the basis of clear and unmistakable error, is denied.    

Entitlement to an effective date prior to August 19, 2010 for the assignment of a 10 percent rating for left knee strain, to include on the basis of clear and unmistakable error, is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


